 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
  355 NLRB No. 22 
136 
Transportation Solutions, Inc. 
and 
General Team-
sters, Chauffeurs and Helpers Local 249 a/w In-
ternational Brotherhood of Teamsters.  
Case 6Œ
CAŒ36628 
March 26, 2010 
DECISION AND ORDER 
BY CHAIRMAN 
LIEBMAN AND 
MEMBER 
SCHAUMBER  The General Counsel seeks a default judgment in this 
case on the ground that the Respondent has failed to file 
an adequate and timely answer to the complaint.  Upon a 
charge filed by General Team
sters, Chauffeurs and Help-
ers Local 249 a/w International Brotherhood of Team-
sters (the Union) on August 28, 2009,
1 the General Coun-
sel issued a complaint on November 24, against Trans-
portation Solutions, Inc. (the Respondent), alleging that it 
violated Section 8(a)(3) and (1) of the National Labor 

Relations Act (the Act) by suspending an employee for 3 
days because of his union and concerted activities.  Cop-
ies of the charge and the complaint were properly served 

on the Respondent.  By letter dated December 10, the 
Region advised the Respondent
 that it had not received 
an answer by the complaint™s December 8 deadline, and 

that unless the Respondent filed an answer by the close 
of business on the third busi
ness day following receipt of 
the letter,
2 or unless the Region granted an extension of 
time to file an answer, a motion for default judgment 
would be filed. 
On December 28, the General Counsel submitted a 
Motion for Default Judgment to
 the Board.  On Decem-
ber 29, the Respondent cont
acted the Regional Office, 
advising that it had sent an answer to the Regional Office 
at an incorrect address.  
The Respondent then faxed a 
letter dated December 23 to the Region.  
On December 29, the Region 
advised the Respondent 
that its December 23 letter did not constitute an adequate 
answer within the 
meaning of Section 102.20 of the 
Board™s Rules and Regulations.  The Respondent failed 
to respond.   
On January 7, 2010, the Board issued an Order trans-
ferring the proceeding to the 
Board and a Notice to Show 
Cause why the motion for default judgment should not 
be granted. 
On January 13, 2010, the General Counsel filed a Sup-
plement to Motion for Default Judgment with the Board, 
stating that the Respondent™s
 December 23 letter did not 
constitute an adequate answer because it was not respon-
sive to the allegations of the complaint, and that the Re-
                                                          
 1 All dates are in 2009, unless otherwise indicated. 
2 The General Counsel states, without opposition, that the deadline 
for this answer was December 16. 
spondent has not shown good cause for its failure to file 
a timely answer.  The Respondent filed no response to 

the Motion for Default Judgment, Supplement to Motion 
for Default Judgment, or to the Board™s Notice to Show 
Cause.  The allegations in the motion and supplement to 

motion are therefore undisputed. 
Ruling on Motion for Default Judgment
3 Section 102.20 of the Board™s Rules and Regulations 
provides that the allegations in the complaint shall be 
deemed admitted if an answer is not filed within 14 days 
from service of the compla
int, unless good cause is 
shown.  In addition, the complaint affirmatively stated 
that unless an answer was re
ceived on or before Decem-
ber 8, or postmarked on or before December 7, the Board 
may find, pursuant to a motion for default judgment, that 
the allegations in the complaint are true.  No answer or 

request for an extension of time was filed by December 
8.  Further, the undisputed allegations in the Motion for 
Default Judgment and Supplement to Motion for Default 

Judgment disclose that the Region, by certified letter 
dated December 10, informed 
the Respondent that unless 
an answer was received by the close of business on the 

third business day following r
eceipt of the letter, a mo-
tion for default judgment would be filed.  No answer or 
request for an extension of time was filed by December 

16. 
As set forth above, on December 29, in apparent re-
sponse to the General C
ounsel™s December 28 Motion 
for Default Judgment, the Respondent advised the Re-
gion that an answer had been sent to the wrong address.  
The Respondent then faxed to the Region a December 23 
letter, addressed to the Regional Attorney, stating that it 
was ﬁin response to the mo
st recent correspondence re-
gardingﬂ the unfair labor pr
actice case, and adding that 
the Respondent was ﬁdeclining acceptance of the settle-
                                                          
 3 Effective midnight December 28, 2007, Members Liebman, 
Schaumber, Kirsanow, and Walsh 
delegated to Members Liebman, 
Schaumber, and Kirsanow, as a three-member group, all of the Board™s 
powers in anticipation of the expira
tion of the terms of Members Kir-
sanow and Walsh on December 31, 2007. 
 Pursuant to this delegation, 
Chairman Liebman and Member Schaumber constitute a quorum of the 
three-member group.  As a quorum, they have the authority to issue 

decisions and orders in unfair labor practice and representation cases.  

See Sec. 3(b) of the Act.  See 
Teamsters Local 523 v. NLRB
, 590 F.3d 
849 (10th Cir. 2009); 
Narricot Industries, L.P. v. NLRB
, 587 F.3d 654 
(4th Cir. 2009); 
Snell Island SNF LLC v. NLRB
, 568 F.3d 410 (2d Cir. 
2009), petition for cert. filed 78 U.
S.L.W. 3130 (U.S. Sept. 11, 2009) 
(No. 09-328); 
New Process Steel v. NLRB
, 564 F.3d 840 (7th Cir. 
2009), cert. granted 130 S.Ct. 488 (2009); 
Northeastern Land Services 
v. NLRB, 
560 F.3d 36 (1st Cir. 2009), 
petition for cert. filed 78 
U.S.L.W. 3098 (U.S. Aug. 18, 2009) (No. 09-213).  But see 
Laurel Baye Healthcare of Lake 
Lanier, Inc. v. NLRB
, 564 F.3d 469 (D.C. Cir. 
2009), petition for cert. filed 78 U.
S.L.W. 3185 (U.S. Sept. 29, 2009) 
(No. 09-377). 
 TRANSPORTATION SOLUTIONS
, INC.  137
ment offer which is to rescind the 3-day suspension 
and/or restoration of [employee Gerald Brown™s] wages 
for the three (3) day suspension.ﬂ  The letter was signed 
by the Respondent™s administrative assistant.    
We find that the Respondent™s December 23 letter 
does not constitute a proper answer under Section 102.20 
of the Board™s Rules and Regulations.  In determining 

whether to grant a motion for default judgment on the 
basis of a respondent™s failure to file a sufficient or 
timely answer, the 
Board typically shows some leniency 
toward respondents who pr
oceed without benefit of 
counsel. See, e.g., 
LBE, Inc.
, 354 NLRB No. 115, slip 
op. at 1 (2009).  The Board is reluctant to preclude a de-
termination on the merits of a complaint if it finds that a 
pro se respondent has filed a timely answer that can rea-

sonably be construed as denying the substance of the 
complaint allegations.  
LBE, supra, slip op. at 1Œ2; 
Clearwater Sprinkler System
, 340 NLRB 435 (2003).  
Nevertheless, even in pro se cases, the Board has found 
answers legally insufficient if
 they fail to address any of 
the factual or legal allega
tions of the complaint.  
Eckert 
Fire Protection Co
., 329 NLRB 920 (1999); accord: 
Kloepfers Floor Covering, Inc
., 330 NLRB 811 (2000).   
Here, the Respondent™s letter does not respond to any 
of the complaint™s factual or legal allegations, which 
concern the alleged suspension of employee Brown be-
cause he joined, supported, and assisted the Union and 

engaged in concerted activities, and to discourage other 
employees from engaging in those activities.  Instead, the 
letter asserts that the Respondent was ﬁdeclining accep-

tance of the settlement offer.ﬂ  This response cannot rea-
sonably be construed as denying the substance of the 
complaint™s allegations.  Cf. 
Information Processing 
SVC, 330 NLRB No. 95 (2000) (not reported in Board 
volumes.) Therefore, even considering the Respondent™s 

pro se status, the letter is legally insufficient to constitute 
a proper answer.   
Further, even assuming the answer was otherwise ade-
quate, the Respondent has proffered no explanation for 
its failure to meet any of the deadlines set by the Region 
for filing a timely answer.  
On December 29, it informed 
the Region only that its December 23 letter, prepared 1 
week after the final deadline set by the Region, was 
mailed to an incorrect address.
4  The Respondent failed 
to offer any reason why it did not file a timely response.  
Nor did it do so in response to the Notice to Show Cause.  
Even in pro se cases, a respondent must explain why its 

answer was not timely filed. 
TNT Logistics North Amer-
                                                          
 4 We note, however, that the December 23 letter did set forth the cor-
rect address of the Regional Office. 
ica, Inc.
, 344 NLRB 489 (2005).  The Respondent has 
not done so here. 
In sum, the Respondent failed to file any document, 
timely or untimely, that reasonably could be construed as 

an answer to the complaint. 
 Accordingly, in the absence 
of good cause being shown for the failure to file a timely 
answer, we grant the General Counsel™s Motion for De-

fault Judgment.
5 On the entire record, the 
Board makes the following 
FINDINGS OF 
FACT I.  JURISDICTION
 At all material times, the Respondent, a Pennsylvania 
corporation with an office 
and place of business located 
in Pittsburgh, Pennsylvania, has been engaged in the op-
eration of a shuttle bus and van service.  During the 12-

month period ending July 31, 2009, the Respondent, in 
conducting the business operations described above, de-
rived gross revenues in excess of $250,000 and pur-

chased and received at its Pittsburgh, Pennsylvania facil-
ity goods valued in excess of $50,000 directly from 
points located outside the Commonwealth of Pennsyl-

vania. 
We find that the Respondent is an employer engaged 
in commerce within 
the meaning of Section 2(2), (6), and 
(7) of the Act and that the Union is a labor organization 
within the meaning of Section 2(5) of the Act. 
II. ALLEGED UNFAIR LABOR PRACTICES
 At all material times, the following individuals held 
the positions set forth opposite their respective names 
and have been supervisors of the Respondent within the 

meaning of Section 2(11) of the Act and agents of the 
Respondent within the meaning of Section 2(13) of the 
Act:  Dwight Mayo  -  President 
 Elnora Briston      -  Senior Operations Manager 

 Ahmad Shareef  -  Shop Manager  
Mike Anderson  -  Safety Manager 
 Joan E. Howard  -  Dispatcher 

 Dwight Mayo, Jr.  - Vice President 
                                                           
 5 The General Counsel also asserts that the Respondent™s December 
23 letter is ﬁprocedurally defectiveﬂ because it was filed by facsimile 
transmission and was not signed by the Respondent, its counsel, or its 

nonattorney representative.  The Gene
ral Counsel also states that the 
letter does not ﬁpurport to have been
 served on the Charging Party.ﬂ  
Even though the pro se Respondent™s
 letter does not appear to have 
complied with the signature and service requirements of Sec. 102.21 of 
the Board™s Rules and Regulations, these defects would not necessarily 
be fatal had the letter otherwise constituted an adequate and timely 

answer.  See 
A.P.S Production/A. Pimental Steel
, 326 NLRB 1296, 
1297 (1998). 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
  138 
On about March 3, 2009, the Respondent issued a 3-
day suspension to its employee Gerald Brown.   
The Respondent engaged in the above conduct because 
Gerald Brown joined, supporte
d, and assisted the Union 
and engaged in concerted activities, and to discourage 
employees from engaging in these activities.  
 CONCLUSION OF 
LAW By issuing a 3-day suspension to employee Gerald 
Brown, the Respondent has discriminated in regard to the 
hire or tenure or terms or conditions of employment of its 

employees, thereby discouraging membership in a labor 
organization in violation of Section 8(a)(3) and (1) of the 
Act. The Respondent™s unfair
 labor practices affect com-
merce within the meaning of Section 2(6) and (7) of the 
Act. REMEDY
 Having found that the Respondent has engaged in cer-
tain unfair labor practices, we
 shall order it to cease and 
desist and to take certain a
ffirmative action designed to 
effectuate the policies of the Act.   
Having found that the Respondent unlawfully sus-
pended employee Gerald Brown, we shall order the Re-
spondent to make Brown whole for any loss of earnings 
or other benefits suffered as a result of the discrimination 

against him.  Backpay shall be computed in accordance 
with 
F. W. Woolworth Co
., 90 NLRB 289 (1950), with 
interest as prescribed in 
New Horizons for the Retarded
, 283 NLRB 1173 (1987).
6  In addition, the Respondent 
shall also be required to remove from its files any refer-
ences to the unlawful suspension, and to notify Brown in 

writing that this has been done and that the suspension 
will not be used against him in any way. 
ORDER The National Labor Relations Board orders that the 
Respondent, Transportation Solutions, Inc., Pittsburgh, 

Pennsylvania, its officers, 
agents, successors, and as-
signs, shall 
1. Cease and desist from 

(a) Suspending any employee for joining, supporting, 
and assisting the Union and engaging in concerted activi-
ties, and to discourage employees from engaging in these 

activities. 
(b) In any like or related manner interfering with, re-
straining, or coercing employ
ees in the exercise of the 
rights guaranteed them by Section 7 of the Act. 
                                                          
 6 In the complaint, the General Counsel seeks compound interest 
computed on a quarterly basis for 
any backpay awarded. Having duly 
considered the matter, we are not prep
ared at this time to deviate from 
our current practice of assessing 
simple interest. See, e.g., 
Glen Rock 
Ham, 352 NLRB 516, 516 fn. 1 (2008), citing 
Rogers Corp., 344 
NLRB 504 (2005). 
2. Take the following affirmative action necessary to 
effectuate the policies of the Act. 
(a) Make Gerald Brown whole for any loss of earnings 
and other benefits suffered as a result of his unlawful 

suspension, with interest, in the manner set forth in the 
remedy section of this decision. 
(b) Within 14 days from the date of this Order, remove 
from its files any reference to Gerald Brown™s unlawful 
suspension,  and within 3 days thereafter notify him in 
writing that this has been done and that the suspension 

will not be used against him in any way. 
(c) Preserve and, within 14 days of a request, or such 
additional time as the Regional Director may allow for 
good cause shown, provide 
at a reasonable place desig-
nated by the Board or its agents, all payroll records, so-

cial security payment record
s, timecards, personnel re-
cords and reports, and all other records, including an 
electronic copy of such records if stored in electronic 

form, necessary to analyze the amount of backpay due 
under the terms of this Order. 
(d) Within 14 days after service by the Region, post at 
its facility in Pittsburgh, Pennsylvania, copies of the at-
tached notice marked ﬁAppendix.ﬂ
7  Copies of the notice, 
on forms provided by the Regional Director for Region 

6, after being signed by the Respondent™s authorized 
representative, shall be posted by the Respondent and 
maintained for 60 consecutive days in conspicuous 

places including all places where notices to employees 
are customarily posted.  Reasonable steps shall be taken 
by the Respondent to ensure that the notices are not al-

tered, defaced, or covered by any other material.  In the 
event that, during the pendency
 of these proceedings, the 
Respondent has gone out of bus
iness or closed the facil-
ity involved in these proceedings, the Respondent shall 
duplicate and mail, at its own expense, a copy of the no-

tice to all current employees
 and former employees em-
ployed by the Respondent at any time since March 3, 
2009. 
(e) Within 21 days after service by the Region, file 
with the Regional Director 
a sworn certification of a re-
sponsible official on a form provided by the Region at-

testing to the steps that the Respondent has taken to 
comply. 
                                                              
 7  If this Order is enforced by a 
judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
 TRANSPORTATION SOLUTIONS
, INC.  139
APPENDIX 
NOTICE TO EMPLOYEES
 POSTED BY 
ORDER OF THE
 NATIONAL 
LABOR 
RELATIONS 
BOARD An Agency of the Unite
d States Government 
 The National Labor Relations Board has found that we vio-

lated Federal labor law and has ordered us to post and obey 
this notice. 
 FEDERAL LAW GIVES YOU THE RIGHT TO 
 Form, join, or assist a union 

Choose representatives to bargain with us on 
your behalf 
Act together with other employees for your bene-
fit and protection 
 Choose not to engage in
 any of these protected 
activities. 
 WE WILL NOT
 suspend any of you for joining, support-
ing, and assisting the Union and engaging in concerted 
activities, and to discourage other employees from en-
gaging in these activities. 
WE WILL NOT
 in any like or related manner interfere 
with, restrain, or coerce you in
 the exercise of the rights 
guaranteed you by Section 7 of the Act. 
WE WILL make Gerald Brown whole for any loss of 
earnings and other benefits suffered as a result of his 
unlawful suspension, with interest. 
WE WILL, within 14 days from the date of the Board™s 
Order, remove from our files any reference to our unlaw-
ful suspension of Gerald Brown, and 
WE WILL
, within 3 
days thereafter, notify him in
 writing that this has been 
done and that the suspension will not be used against him 

in any way.   
TRANSPORTATION 
SOLUTIONS, INC.         
